Citation Nr: 1522003	
Decision Date: 05/21/15    Archive Date: 06/01/15

DOCKET NO.  13-18 573A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bladder tumor, status-post nephroureterectomy. 

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

R. Sauter, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968. 

This appeal comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Veteran provided testimony at a May 2015 Board hearing before the undersigned Veterans Law Judge.  The Board remanded the claim in January 2015 for additional development.  The Board is satisfied that there was substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to a TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Currently diagnosed bladder tumor, status-post nephroureterectomy is related to in-service exposure to diesel smoke.





CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bladder tumor, status-post nephroureterectomy have been met.  
38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.309, 3.310 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  This decision constitutes a full grant of the benefits sought on appeal; therefore, no further discussion regarding VCAA notice or assistance duties is required.

Service Connection Legal Authority

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss each and every piece of evidence submitted by a veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in active service.  38 C.F.R. 
§ 3.303(d).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  

The Board must assess the credibility and weight of evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107.  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

Service Connection for Bladder Tumor, Status-Post Nephroureterectomy

The Veteran contends that his recurrent bladder cancer is due to prolonged exposure to diesel truck smoke in service.  Service personnel records show that he operated diesel fuel trucks during service.  

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds that the evidence is at least in equipoise on the question of whether bladder cancer is related to in-service diesel smoke exposure.  

VA outpatient treatment records show treatment and diagnoses for recurrent bladder tumors.  No opinion as to the etiology of the condition is provided.  The Veteran was not provided a VA examination.  

A statement from Dr. R.M., the Veteran's oncologist, states that he was diagnosed with urothelial cancer in December 2010 and underwent nephroureterectomy at that time.  Dr. R.M. further stated, "[the Veteran] has no family history of genitourinary cancers.  His Army records indicate he served in Germany and operated diesel fuel trucks.  [The Veteran] indicates he was exposed to heavy residual smoke during this time.  I have attached articles with data on the subject of exposure to diesel engines and cancer.  [The Veteran's] additional chemical risk factor for urothelial cancer is his history of tobacco use which has been implicated in some studies to demonstrate an additive risk in combination with his diesel exposure.  His exposure to diesel fuel is at least as likely as not to have contributed to his urothelial cancer."  Along with her statement, Dr. R.M. submitted several medical articles indicating a statistically significant increase in risk of urothelial cancer among individuals with prolonged exposure to diesel engines.  

The Board finds that the opinion of Dr. R.M. is probative, as it was based on an accurate factual background, and was based on the physician's knowledge of the Veteran's medical history and condition that was obtained during observation and treatment as the treating physician.  See Guerrieri v. Brown, 4 Vet. App. 467, 470 (1993).  The opinion was well reasoned and was based on the physician's medical expertise as a specialist in oncology.  Id.  The Board finds that the opinion relates currently diagnosed bladder cancer directly to in-service smoke exposure.  See Combee, 34 F.3d at 1039.  

For these reasons, and resolving reasonable doubt in the Veteran's favor, the Board finds that service connection for bladder cancer is warranted.  See 38 U.S.C.A. 
§ 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for bladder tumor, status-post nephroureterectomy is granted.


REMAND

Entitlement to TDIU was previously denied by the RO on the basis that the Veteran did not have any service-connected disabilities.  As the Board has granted service connection for bladder tumor, status-post nephroureterectomy above, the RO needs to provide a disability rating and effective date before TDIU can be adjudicated.  See e.g. Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) thereafter must be timely filed to initiate appellate review of the claim concerning "downstream" issues such as the compensation level assigned for the disability and effective date).  Furthermore, additional development is required before the issue of entitlement to TDIU can be adjudicated.  Specifically, it may be necessary to conduct further development of the Veteran's employment history, or to obtain additional medical evidence from disability providers or a medical opinion, as is deemed necessary.  Notably, a December 2012 statement from a VA attending physician states that the Veteran has incurable urothelial cancer and is unable to secure gainful employment because of the condition.  Thus, depending on the rating assigned, if the question concerns whether TDIU is warranted on an extraschedular basis, the RO would have to refer the matter to the Director of the Compensation and Pension Service.  38 C.F.R. § 4.16(b).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  After the service-connected bladder cancer has been rated, consider the TDIU issue in light of all of the evidence of record.  In so doing, the RO may proceed with any additional development deemed necessary, including the procurement of VA examinations and/or opinions, in order to determine whether the Veteran's service-connected disability results in impairment sufficient to render the Veteran unable to secure or follow substantially gainful employment and referral of the claim to the Director of Compensation Services if necessary.

2.  Thereafter, adjudicate the issue on appeal.  If the determination remains unfavorable to the Veteran, he and his representative should be provided with a supplemental statement of the case that addresses all relevant actions taken on the claim for benefits.  The Veteran should be given an opportunity to respond to the SSOC prior to returning the case to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


